Citation Nr: 0501982	
Decision Date: 01/27/05    Archive Date: 02/07/05

DOCKET NO.  03-13 491	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for major affective 
disorder/depression.

2.  Entitlement to service connection for major affective 
disorder/depression.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Hager, Associate Counsel


INTRODUCTION

The veteran had active service from June 1973 to June 1976.

This case comes before the Board of Veterans' Appeals (Board) 
from a July 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Huntington, 
West Virginia.  In that decision, the RO reopened the 
veteran's previously denied claim for service connection for 
major affective disorder/ depression, and denied the claim on 
the merits.

Just like the RO, the Board will grant the petition to reopen 
the veteran's claim, finding that new and material evidence 
has been received.  However, before the Board can decide the 
underlying claim for service connection for major affective 
disorder/depression, it must be REMANDED to the RO via the 
Appeals Management Center (AMC) in Washington, D.C.  VA will 
notify the veteran if further action is required on his part.


FINDINGS OF FACT

1.  In September 1999, the RO denied the veteran's petition 
to reopen his previously denied claim for service connection 
for major depression.  Although notified of that decision, 
and apprised of his procedural and appellate rights, the 
veteran did not appeal.

2.  Some of the additional evidence received since that 
September 1999 decision, however, clarifies the in-service 
diagnosis of a psychiatric disorder and also includes the 
claim that the veteran was sexually assaulted during service, 
and thus, bears directly and substantially upon the specific 
matter under consideration and is so significant that it must 
be considered in order to fairly decide the merits of 
this claim.



CONCLUSIONS OF LAW

1.  The RO's September 1999 decision denying the petition to 
reopen the previously denied claim for service connection for 
major depression is final.  38 U.S.C.A. § 7105(c) (West 
2002); 38 C.F.R. §§ 3.104(a), 20.302(a), 20.1103 (2004).

2.  The evidence received since that September 1999 decision 
is new and material and, therefore, sufficient to reopen the 
claim for service connection for major affective 
disorder/depression.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2000 & 2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002), became effective on November 9, 2000.  The VCAA's 
implementing regulations are codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326 (2004).

The VCAA and implementing regulations eliminate the 
requirement of submitting a well-grounded claim and provide 
that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim, but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  38 U.S.C.A. § 5103(a) (West 2002); 
Charles v. Principi, 16 Vet. App. 370, 373-74 (2002); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

In the present case, the VCAA took effect after the veteran 
had filed his October 2000 petition to reopen.  But the VCAA 
applies to claims filed prior to its November 9, 2000 
effective date if VA had not decided the claim before that 
date.  See VAOPGCPREC 7-2003, 2003 VAOPGCPREC LEXIS 13, *31 
(Nov. 19, 2003) (citing 66 Fed. Reg. 45,620, 45,629 (Aug. 29, 
2001)) (VA will apply VCAA implementing regulations to any 
claim filed before November 9, 2000 but not decided by VA as 
of that date).  VA had not "decided" the veteran's claim 
prior to November 9, 2000 because the RO had yet to issue its 
July 2002 rating decision.  See VAOPGCPREC 7-2003, 2003 
VAOPGCPREC LEXIS at *31 (VA had authority to, and did, 
provide that VCAA requirements apply to claims at all stages 
of VA proceedings, up to and including those pending before 
the Board).  See also Pelegrini v. Principi, 18 Vet. App. 
112, 115, 119 (2004) (Pelegrini II).

However, although the VCAA and implementing regulations 
revised the definition of what constitutes new and material 
evidence, this provision of the VCAA applies only to 
petitions to reopen that were filed on or after August 29, 
2001.  See 66 Fed. Reg. 45,630 (Aug. 29, 2001) (codified at 
38 C.F.R. § 3.156(a)).  In this case, the veteran filed his 
petition to reopen in October 2000-before this date-so the 
former definition of new and material evidence at 38 C.F.R. 
§ 3.156(a) applies.  According to the old definition, 
new and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2000).

Initially, the Board notes that, although the RO determined 
that the veteran had submitted new and material evidence and 
reopened the claim, the Board has a legal duty to address 
this question regardless of the RO's actions.  Barnett v. 
Brown, 83 F.3d 1380, 1384 (1996).  This is because this 
threshold preliminary determination affects the Board's 
jurisdiction to reach the underlying claim to adjudicate it 
on a de novo basis.

In September 1999, the RO denied the veteran's petition to 
reopen his previously denied claim for major depression.  He 
was notified of that decision and apprised of his procedural 
and appellate rights, but he did not timely appeal.

The unappealed September 1999 decision became final and 
binding based on the evidence then of record.  See 38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 20.200, 
20.1103 (2004).  Furthermore, because the veteran did not 
appeal that decision, this, in turn, means there must be new 
and material evidence since that decision to reopen this 
claim and warrant further consideration of it on a de novo 
basis.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2004); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).

Following issuance of the Hodge ruling, the Court articulated 
a three-step analysis for adjudicating claims based on new 
and material evidence:  first, VA must determine whether new 
and material evidence has been submitted according to the 
requirements of 38 C.F.R. § 3.156(a); second, if new and 
material evidence has been submitted, immediately upon 
reopening the claim VA must determine whether, based upon all 
the evidence and presuming its credibility, the claim is well 
grounded pursuant to 38 U.S.C. § 5107(a); and third, if the 
claim is well grounded, VA may proceed to evaluate the merits 
of the claim after ensuring the duty to assist under 38 
U.S.C. § 5107(b) has been fulfilled.  See Elkins v. West, 12 
Vet. App. 209 (1999) (en banc) and Winters v. West, 12 Vet. 
App. 203 (1999) (en banc).  However, since the well-grounded 
requirement has been totally eliminated by the VCAA, the 
Board need only consider whether new and material evidence 
has been submitted to reopen the claim for service connection 
for major affective disorder/depression.

The veteran submitted with his October 2000 petition to 
reopen a January 1975 entry from his chronological record of 
medical care and a clinical record cover sheet with the same 
date (DA Form 3647-1).  The entry is with the service medical 
records (SMRs), but the cover sheet does not appear to be.  
The entry refers to an unspecified character and behavior 
disorder.  The cover sheet refers to pathologic personality 
disorder manifested by loose ego boundary and symbiotic 
attachment to brother.  In addition, the veteran claimed for 
the first time that his current psychiatric disorder was the 
result of an incident that occurred during service, which he 
variously described as a "seduction," "assault," and 
"rape," the latter two terms appearing in his May 2002 
letter.  The RO determined that the claim of assault 
constituted new and material evidence sufficient to reopen 
the claim, and the Board finds that, especially when 
considered with the January 1975 entry and cover sheet 
(whether or not the cover sheet is new or was previously 
assembled), the evidence bears directly and substantially on 
whether the veteran's current psychiatric disorder is related 
to service and, therefore, is so significant that it must be 
considered in order to fairly decide the merits of the claim.

The veteran has thus submitted new and material evidence 
relating to his claim for service connection for major 
affective disorder/depression, and consequently this claim 
must be reopened.


ORDER

The petition to reopen the claim for service connection for 
major affective disorder/depression is granted, subject to 
the Board's further development of the evidence concerning 
this claim.


REMAND

In its July 2002 rating decision and March 2003 statement of 
the case (SOC), the RO characterized the veteran's claim as 
one of major affective disorder/depression secondary to 
sexual trauma in service, and stated that service connection 
for this claim required a diagnosis of a condition that had 
been related to service and that had been verified by use of 
service medical records, personnel records, police/counseling 
reports, and other documents or statements.  The RO also sent 
the veteran an October 2001 letter asking for information in 
support of a claim for service connection for post-traumatic 
stress disorder (PTSD) secondary to personal assault.  While 
the RO acted appropriately in attempting to gather 
information regarding the claimed sexual assault, the RO 
erred in applying the standards in adjudicating claims for 
service connection for PTSD to the veteran's claim.  
38 C.F.R. § 3.304(f) (2004), cited by the RO in the SOC, 
refers only to claims for service connection for PTSD, and is 
entitled, "Post-traumatic stress disorder."  The veteran's 
claim is not one for service connection for PTSD; it is for 
service connection for major affective disorder/depression.  
And, although the veteran claimed that this psychiatric 
disorder resulted from a sexual assault, the RO should also 
have considered whether his disorder was otherwise related to 
service, particularly in light of the January 1975 entry and 
cover sheet indicating that he was diagnosed with a 
psychiatric disorder in service.  See Schroeder v. West, 212 
F.3d 1265, 1271 (Fed. Cir. 2000) (Under pre-VCAA well-
grounded rules, where veteran has properly made out a well-
grounded claim for a current disability, the duty to assist 
attached "to the investigation of all possible in-service 
causes of that disability, including those unknown to the 
veteran"); Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed. 
Cir. 1994) (When a veteran is found not to be entitled to a 
regulatory presumption of service connection for a given 
disability, the claim must nevertheless be reviewed to 
determine whether service connection can be established on a 
direct basis); EF v. Derwinski, 1 Vet. App. 324 (1991) (also 
in the pre-VCAA context, requiring that VA review all issues 
that are reasonably raised by the record given a liberal 
construction).

And although the January 2002 VA examiner stated that the 
"injury sustained when [the veteran] was sexually abused 
while in service is definitely contributing and playing a 
major role in his depression," the examiner did not indicate 
whether this statement was based on anything other than the 
veteran's recitation of his history, and indeed stated that 
the claims file was not provided for an independent review 
and assessment of his medical history and mental status.  
Thus, this statement cannot serve as the basis for 
establishing service connection.  See Grover v. West, 12 Vet. 
App. 109, 112 (1999) (a post-service reference to injuries 
sustained in service, without a review of service medical 
records, is not competent medical evidence).  Similarly, the 
February 2001 statement by a VA social worker in a clinical 
summary that, "this clinician believes [the in-service 
assault] could be the causal factor of [the veteran's] 
depressive episodes," was not preceded by a review of the 
SMRs, and also contains speculative wording.  See Libertine 
v. Brown, 9 Vet. App. 521, 523 (1996); Beausoleil v. Brown, 8 
Vet. App. 459, 463 (1996); Perman v. Brown, 5 Vet. App. 237, 
241 (1993).  Consequently, there must be another VA 
psychiatric examination that considers all of the relevant 
evidence in the veteran's claims folder, including the above 
statements, and renders a more objective, definitive 
conclusion as to whether his current psychiatric disorder is 
related either to the claimed sexual assault or otherwise to 
his military service.

The Board also notes that the RO's February 2001 letter, in 
response to the veteran's petition to reopen, did not mention 
the VCAA or comprehensively explain the application of this 
law to his claim.  So the RO should ensure this is done 
prior to readjudicating the claim on the merits.

Accordingly, this case is REMANDED to the RO for the 
following development and consideration:

1.  Prior to making any further 
determination on the merits, ensure that 
all notification and development action 
required by the VCAA and implementing 
VA regulations is completed, including 
the new notification requirements and 
development procedures contained in 
38 U.S.C.A. §§ 5102, 5103, 5103A, and 
5107 (West 2002).  The veteran should 
also be asked to submit any relevant 
evidence in his possession concerning his 
claim for service connection for major 
affective disorder/depression, including, 
but not limited to, any evidence 
concerning the claimed sexual assault.

2.  The RO also should obtain copies of 
all of the veteran's VA treatment records 
since May 2002 - including, but not 
limited to, any additional treatment he 
has received relating to his psychiatric 
disorder at the Beckley West Virginia, VA 
Medical Center (VAMC).  Any records 
obtained should be associated with the 
other evidence in the claims file.

3.  Also ask the veteran to provide the 
names and addresses of any private 
clinical sources and approximate dates of 
treatment or evaluation of his 
psychiatric disorder since December 1987 
- including, but not limited to, those 
of Raleigh Psychiatric Services, Inc.  
Ask him to complete and return the 
appropriate releases (VA Form 21-4142s) 
for the medical records of any private 
care provider he identifies.

Upon receipt of the appropriate releases, 
request all private treatment records 
indicated, if any, and associate all 
received with the file.  If any request 
for private treatment records is 
unsuccessful, notify the veteran 
appropriately.  38 U.S.C.A. § 5103A(b)(2) 
(West 2002); 38 C.F.R. § 3.159(e) (2004).

4.  After any additional evidence has 
been obtained, schedule the veteran for a 
VA psychiatric examination to determine 
the etiology his psychiatric disorder, 
whether termed major affective disorder 
or depression. The claims folder must be 
made available to the examiner, including 
the January 2002 VA examination report 
and the February 2001 clinical summary, 
and the VA examiner is asked to indicate 
that he or she has reviewed the claims 
folder.  All necessary testing should be 
done and the examiner should review the 
results of any testing prior to 
completion of the examination report.

The examiner should indicate whether it 
is at least as likely as not that the 
veteran's current psychiatric disorder, 
whether termed major affective disorder 
or depression, is related to his military 
service - including the January 1975 
diagnoses of character and behavior 
disorder and pathologic personality 
disorder, whether or not related to the 
claimed in-service sexual assault.

If no opinion can be rendered, 
an explanation should be set forth 
discussing why a response is not possible 
or feasible.

The examination report should be 
completely legible.  If an examination 
form is used to guide the examination, 
the submitted examination report must 
include the questions to which answers 
are provided.

5.  Then readjudicate the claim (on the 
merits) in light of the additional 
evidence obtained.  If it continues to be 
denied, send the veteran and his 
representative a supplemental SOC (SSOC) 
and give them time to respond before 
returning the case to the Board for 
further appellate consideration.

The veteran need take no further action until he is further 
informed.  The purpose of this REMAND is to obtain additional 
medical information and to accord due process.  No inference 
should be drawn regarding the final disposition of the claim 
as a result of this action.  He has the right to submit 
additional evidence and argument concerning the claim the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C.A. §§ 
5109B, 7112).



	                     
______________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


